Citation Nr: 1533044	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C.  


REPRESENTATION

Veteran represented by:	Michael A. Steinberg, Attorney at Law


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.     

In his June 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In a February 2015 letter, the Veteran was informed that his requested hearing was scheduled for March 19, 2015.  However, in a March 11, 2015, letter, the Veteran's attorney requested that the hearing be cancelled.  Therefore, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Title 38, United States Code § 1151 provides compensation in situations in which a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death that was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, or the disability or death was proximately caused (A) by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115) as part of an approved rehabilitation program under Chapter 31 or (B) by participating in a program (known as a "compensated work therapy program") under section 1718.   

In this case, the Veteran is asserting that he contracted hepatitis C while employed at the Miami, Florida, VA Medical Center in 2004-2005.  Specifically, he stated that he was exposed to hepatitis C as a result of handling equipment that had not been sterilized.  He stated that he was working at the VA facility as part of a recovering program, delivering medical supplies and collecting used medical equipment.  He indicated that he did not know that the equipment he handled had been "contaminated" and he had not received training on how to transport or handle contaminated equipment from one place to another.  He stated that he learned from the news that there was an incident where non-sterile equipment was found at the VA Medical Center and Veterans were advised to obtain testing.  The Veteran stated that he subsequently made an appointment with his primary care physician and received a diagnosis of hepatitis C.  He reported that the "outbreak" discussed in the news was from the same department where he was working as a part of the recovery program.  

The Board finds that a remand is necessary in order to determine whether the Veteran was working at the Miami VA Medical Center during the time period in question as part of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115) as part of an approved rehabilitation program under Chapter 31 or (B) by participating in a program (known as a "compensated work therapy program") under section 1718.   

If, and only if, the AOJ determines that the Veteran was participating in an approved rehabilitation program or a compensated work therapy program, an addendum opinion should be obtained in order to determine whether the Veteran acquired or aggravated hepatitis C while working at the Miami VA Medical Center.  In this regard, while the Veteran underwent a VA examination in March 2010, the examiner did not offer an opinion on the matter.  Rather, she noted that the Veteran had many risk factors (including tattoos, intravenous drug use, sharing toothbrushes, and snorting cocaine) for hepatitis C before service, during service, and after service, excluding his time as an employee at the VA Medical Center, and stated that there was no proof as to when the Veteran became infected with hepatitis C, but the time period of high risk behavior put him at great risk for infection.  Additionally, she noted that he had a mild elevation in his SGOT in 1989 and, although a repeat test five months later was normal, such suggests that he might have been infected at that time.  Therefore, an opinion would be needed to determine whether the Veteran has an additional disability or aggravated an existing disability proximately caused by his employment at the Miami VA medical center.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran was working at the Miami VA Medical Center during the time period in 2004-2005 as part of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115) as part of an approved rehabilitation program under Chapter 31 or (B) by participating in a program (known as a "compensated work therapy program") under section 1718.   

2.  If and only if it is determined that the Veteran was participating in an approved rehabilitation program or compensated work therapy program as contemplated by 
§ 1151, provide the Veteran's claims file to an appropriate VA examiner to provide an opinion as to the etiology of the Veteran's hepatitis C.  The claims file must be provided to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's had additional disability of hepatitis C or aggravation of an existing diagnosis of hepatitis C as a result of his work at the Miami VA Medical Center from 2004 to 2005.  

If so, the examiner should offer an opinion as to whether the additional disability was incurred as a result of the Veteran's participation in an essential activity or function of the training, services, or compensated work therapy program provided or authorized by VA.  It need not be shown that VA approved that specific activity or function as long as the activity or function is generally accepted as being a necessary component of the training, services, of compensated work therapy program that VA provided or authorized. 

A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




